      4:21-cv-03091-JMG Doc # 9 Filed: 09/21/21 Page 1 of 2 - Page ID # 17




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BILLY TYLER,

                   Plaintiff,                             4:21CV3091

      vs.
                                               FINDINGS, RECOMMENDATION
SOCIAL SECUIRTY ADMINISTRATION,                        AND ORDER
Omaha Office; and DIRECT EXPRESS,

                   Defendants.




      On May 4, 2021, Plaintiff filed a pro se complaint and motion to proceed in
forma pauperis. (Filing Nos. 1 and 2). The motion was denied without prejudice
on May 4, 2021 because Plaintiff failed to complete an application to proceed in
forma pauperis. (Filing No. 6). For Plaintiff’s convenience, a copy of the
“Application to Proceed in District Court Without Prepaying Fees or Costs” was
attached to the court’s order.

      As of August 23, 2021, Plaintiff had not paid the filing fee or filed a new in
forma pauperis application. Plaintiff was given until September 20, 2021 to show
cause why this case should not be dismissed pursuant to Federal Rule of Civil
Procedure 4(m) or for want of prosecution. Plaintiff was warned that the failure to
timely comply with the show cause order may result in dismissal without further
notice. (Filing No. 7). To date, Plaintiff has failed nothing which would explain his
delay in pursuing this lawsuit.

      On September 13, 2021, Plaintiff again filed a motion to proceed in forma
pauperis. (Filing No. 8). While he used the court’s form this time, he did not fully
      4:21-cv-03091-JMG Doc # 9 Filed: 09/21/21 Page 2 of 2 - Page ID # 18




answer the questions and provided little or no meaningful information to explain
why he may be entitled to file this lawsuit without paying a filing fee.


      Accordingly,


      IT IS ORDERED that Plaintiff’s motion to proceed in forma pauperis, (Filing
No. 8), is denied.

      IT IS FURTHER RECOMMENDED to the Honorable John M. Gerrard,
United States District Judge, pursuant to 28 U.S.C. § 636(b), that Plaintiff's
claims be dismissed without further notice for want of prosecution and for failure
to pay a filing fee or in the alternative, a completed application to proceed in
forma pauperis.


      Plaintiff is notified that failing to file an objection to this recommendation as
provided in the local rules of this court may be held to be a waiver of any right to
appeal the court’s adoption of the recommendation.

      September 21, 2021.
                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
